Case 1:18-cr-00030-PAC Document 193 Filed 04/15/19 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA,
-against-
()PINION & ORDER
KENNE'I`H CHARLTON,
Defendanr.
__________________________________________________ X

HONORABLE PAUL A. CROTTY, United States District Judge:

Defendant Kenneth Charlton moves to sever his criminal trial from the trial of his co-
defendant Paui Van Manen pursuant to Fed. R. Crim. Pro. ld(a). (Dkt. 179). F or the reasons that
follow, Defendant’s motion is DENIED.

BACKGROUND

Chariton and Van l\/Ianen are two of twelve defendants charged With alleged participation
in a drug trafficking organization (the “DTO”) responsible for the distribution of heroin laced With
fentanyl in Staten lsland, Brool<lyn, and other locations from at least 2013 through January 2018.1
Van Manen allegedly sold approximately fifteen to twenty bundies of heroin he received from the
D'i`O’s leaders several times a Week, While Charlton recruited customers for the DTO at a
methadone clinic Where he Was receiving treatmentl (Def. Mem., Dl<t, 179, at l). According to

the Governrnent, Charlton also made direct sales to customersl (Gov. Opp., Dl<t. 185, at 6).

Both Chariton and Van Manen are charged under the same Superseding Indictment with

 

' Aii of Charlton and Van Manen’s codefendants have pled guilty. See Van lS»cr-BO. Trial is scheduled for Aprif
29, ZGEQ.

 

Case 1:18-cr-00030-PAC Document 193 Filed 04/15/19 Page 2 of 5

conspiracy to distribute and possess with intent to distribute one kilogram or more of heroin, in
violation of 21 U.S.C. § 841(b)(l)(A), and a quantity of fentanyl, in violation of 21 U.S.C. §
841(b)(l)(C). (Superseding Indictment (S4), Dkt. 108). Van Manen alone is also accused under
84 of having distributed heroin laced With fentanyl, the use of which resulted in the death or serious
bodily injury of two individuals, Shaun Sullivan and l\/lichael Ogno. (]d.)

I. Legal Standard

Rule 14(a) of the Federal Rules of Criminal Procedure permits severance of properly joined
charges or defendants, at the discretion of the trial court, to avoid prejudice to a defendant or the
Governrnent. Nonetheless, there is a strong and weli-settled presumption that defendants Who are
indicted together will be tried together See, e.g., Zafiro v. Um`ted States, 506 U.S. 534, 537 (1993);
Unired Srn'tes v. Blounr, 291 F.3d 201, 209 (2d Cir. 2002); Unired Stares v. Dfaz, 176 F.3d 52, 102
(2d Cir. 1999). “This preference is particularly strong Where . . . the defendants are alleged to have
participated in a common plan or scheme.” United Srcrfes v. Salameh, 152 F.3d 88, 115 (2d Cir.
1998); see also Ur:ired States v. Ca.rdascr'a, 951 F.2d 474, 482 (2d Cir. 1991). As the Supreme
Court has explained:

Many joint trials#t`or example, those involving large conspiracies to import and

distribute illegal drugsa~involve a dozen or more co-defendants. . . , lt Would impair

both the efficiency and the fairness of the criminal justice system to require . . . that

prosecutors bring separate proceedings, presenting the same evidence again and

again, requiring victims and Witnesses to repeat the inconvenience (and sometimes

trauma) oftestifying, and randome favoring the last-tried defendants Who have the

advantage of knowing the prosecution’s case beforehand . . . Even apart from these

tactical considerations, joint trials generally serve the interests of justice by

avoiding the scandal and inequity of inconsistent verdicts
Richardson v. Marsh, 481 U.S. 200, 210 (1987).

This presumption makes the “prejudice” standard difficult to satisfy. lf a particular

defendant claims prejudice by joinder, that prejudice must be “sufticiently severe [as] to outweigh

Case 1:18-cr-OOO30-PAC Document 193 Filed 04/15/19 Page 3 of 5

the judicial economy that would be realized by avoiding lengthy multiple trials.” Um'ted Smres v.
Lanza, 790 F.2d 1015, 1019 (2d Cir. 1986) (quoting Uniled States v. Panza, 750 F.2d 1141, 1149
(2d Cir. 1984)). A defendant’s case for severance is even weaker where the joint indictment
charges conspiracy Once a defendant is a member of a conspiracy, “all the evidence admitted to
prove that conspiracy, even evidence relating to acts committed by co-defendants, is admissible
against the defendant.” Salameh, 152 F.3d at 115.

District courts have wide discretion in deciding whether to sever trials, and a defendant
seeking review of denial of severance under Rule 14 bears an “extremely difficult burden,” Um'ted
Srates v. Casamento, 887 F.2d 1141, 1149-50 (2d Cir. 1989) (quotation omitted). The Second
Circuit has stated it will not reverse a trial judge’s denial of severance absent evidence of prejudice
so severe it amounted to a “miscarriage of justice.” United Smfes v. Feyrer, 333 F.3d 110, 115 (2d
Cir. 2003).

II. Analysis

Charlton argues severance is necessary here because the charges against Van Manen are
“the most serious in this case, and contrast significantly With the allegations against [himj.” (Def.
l\/lem. at 1). Charlton believes a significant amount of the trial will be dedicated to “whether the
fentanyl was the but for cause of l\/Ir. Sullivan’s injuries and l\/lr. Ogno’s death,” which will cause
prejudice because, according to liirn, he is neither charged with distributing heroin laced with
fentanyl nor associated with the overdose deaths of Ogno and Sullivan. (Id. at 1-2).

Contrary to Charlton’s assertions, this is precisely the type of criminal case where a joint
trial is encouraged and appropriate Van Manen and Charlton are charged under the same single
count indictment with participating in the same drug conspiracy Were the Court to try these cases

separately, there Would likely be significant overlap in the evidence presented, as facts such as

Case 1:18-cr-OOO30-PAC Document 193 Filed 04/15/19 Page 4 of 5

how the conspiracy operated, where the heroin came from, how it was sold, and how customers
were identified, are relevant and necessary to proving the charge against both defendants
Presenting this same evidence twice, to two different juries, would burden trial witnesses, lead to
unnecessary duplication and inefficiencies, and risk the inequity of inconsistent verdicts The
presumption against severance, then, is particularly justified in this case.

Charlton’s claims to prejudice do not come near to overcoming this presumption His
argument relating to the prejudicial effect of the fentanyl evidence fails because he is, in fact,
charged with distributing heroin laced with fentanyl. (See 34 at 2-3). This evidence will be
presented at his trial regardless As for the overdose deaths, although Charlton is not charged with
the statutory sentencing enhancement that applies to Van l\/ianen if convicted of participating in a
conspiracy that caused overdose deaths, both overdoses resulted from drugs distributed by the
conspiracy in which Charlton also is charged with participating The Government therefore could
introduce evidence concerning each overdose as direct evidence against Charlton even if he were
separately tried. See Salameh, 152 F.3d at 111 (2d Cir. 1998).

Moreover, “[t]he fact that one of several codefendants is tried for a crime not committed
by another codefendant does not, without more, create the sort of miscarriage of justice that would
require [severance].” Um.'red Sfares v. Hernandez, 35 F.3d 1023, 1029 (2d Cir. 1996); United$tates
v. Ritm)eger, 524 F.Bd 171, 179 (2d Cir. 2008). And even assuming the Government would not
introduce this evidence against Charlton at a severed trial, a defendant is “not entitled to severance
[under Rule 14] merely because [he] may have a better chance of acquittal in [a] separate trial[}.”
Zafr`ro, 506 U.S. at 540. Nor is he entitled to severance because the evidence against his co-
defendants is more damaging or voluminous than the evidence against him. See, e.g., UHifedSrares

v. Spinelli, 352 F.j'd 48, 55 (BQ’ Cir. 2003). Indeed, even “joint trials involving defendants who

Case 1:18-cr-OOO30-PAC Document 193 Filed 04/15/19 Page 5 of 5

are only marginally involved alongside those heavily involved are constitutionally permissible.”
Um`ted Smfes v. Locascio, 6 F.3d 924, 947 (2d Cir. 1993).

in sum, Charlton’s arguments for severance fail on both the facts and the law. He has not
established prejudice sufficient to overcome the presumption in favor of joint trials, and his trial
will not be severed.

CONCLUSION

For the reasons stated above, Charlton’s motion to sever is DENIED. A joint trial will
proceed against both Charlton and Van l\/lanen on April 29, 2019. The Clerk of the Court is

directed to close the motion at Dkt. 179.

Dated: New Yorl<, New York SO ORDERED

April 15, 2019
anna

PAUL A. CRorrY
United States District Judge

 

